Citation Nr: 0012453	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  96-15 043	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim for entitlement to service connection for a 
seizure disorder.



REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1957.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
September 1995 rating determination by the Louisville, 
Kentucky, Regional Office (RO), which declined to reopen the 
veteran's claim for service connection for a seizure disorder 
on the basis that new and material evidence had not been 
presented.  The veteran timely appealed to the Board.

In a July 1997 decision, the Board rendered a decision in 
which it determined that new and material evidence had not 
been presented to reopen the claim for service connection for 
a seizure disorder.  The veteran appealed that decision to 
the United States Court of Veteran's Appeals, now the United 
States Court of Appeals for Veterans Claims (Court).

In a November 1998 Memorandum Decision, the Court vacated the 
Board's July 1997decision and remanded the claim to the Board 
for consideration of 38 C.F.R. § 3.156 and the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).

Thereafter, in letter dated August 2, 1999, the veteran's 
attorney was notified by, that the veteran's appeal was being 
transferred to the Board from the Court.  This situation is 
analogous to the certification and transfer referred to in 38 
C.F.R. § 20.1304.  See Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999) ("following the remand of a case from the 
Court, the Board's mailing to the appellant of notice 
regarding postremand submission of evidence, is the 
functional equivalent of the § 20.1304(a) 'mailing of notice 
to the[ appellant] that an appeal has been certified to the 
Board for appellate review and that the appellate record has 
been transferred to the Board'.")

On December 1, 1999 the veteran's attorney requested 
additional time in order to submit further evidence, 
argument.  In a letter dated December 2, 1999, the Board 
extended the deadline for the submission of material to the 
Board to January 3, 2000.  In December 1999, the veteran 
submitted evidence to a United States Senator, seeking his 
assistance, which was then forwarded to the Board on January 
5, 2000.  The additional evidence included duplicate copies 
of service records, lay statements, and medical statements 
previously submitted and considered, a list of medications 
and dosages, as well as copies of statements by the veteran.  
On January 6, 2000, the Board received a faxed copy of a 
letter signed by the veteran's attorney, which reported his 
delay in submitting additional argument due to illness.

Also associated with the claims file is unprocessed mail 
discovered by the Board subsequent to the Court's November 
1988 order, which includes copies of excerpts from the 
Federal Register and the United States Code, copies of 
statements by the veteran, a list of medications and dosages, 
as well as duplicate copies of evidence previously submitted 
and considered.  

Although not accompanied by a specific written waiver of RO 
jurisdiction, the Board finds that a remand for RO 
consideration of the aforementioned evidence, in the first 
instance, is not warranted because that evidence is either 
not relevant to the issue under consideration (and, hence, 
not "pertinent"), or is duplicative of evidence previously 
considered (and, hence, not "additional").  See 38 C.F.R. § 
20.1304(c) (1999).  



FINDINGS OF FACT

1.  The RO initially denied the veteran's claim for service 
connection for a seizure disorder (diagnosed as epilepsy) in 
December 1957.  Although notified of the denial that same 
month, the veteran did not appeal the decision.

2.  The Board subsequently denied the veteran's claim for 
service connection for a seizure disorder in March 1979, 
January 1983, December 1984, and May 1987. 

2.  Evidence associated with the claims file since the 
Board's May 1987 decision is either duplicative or cumulative 
of evidence previously considered, or, if new, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed 1957 denial, and the Board's 
subsequent denials of the claim for service connection for a 
seizure disorder, to include the May 1987 denial, are final.  
38 U.S.C.A. §§ 7103, 7104, 7105 (West 1991); 38 C.F.R. 
§§ 20.302,  20.1100, 20.1103 (1999).  

2.  The additional evidence associated with the file since 
the Board's May 1987 denial of the claim is not new and 
material, and the claim for a seizure disorder may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§  3.156, 20.1105 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(d) (1999).

In December 1957, the RO denied the veteran's initial claim 
for service connection for epilepsy.  The evidence then of 
record consisted of the veteran's service medical records 
which show that in November 1956, two months after induction, 
the veteran was evaluated for seizures, diagnosed as 
epilepsy; the veteran then gave a history of such attacks 
over a three-year period.  The veteran's seizure disorder was 
considered to have existed prior to induction.  Although 
notified of the RO's denial of the claim later in December 
1957, the veteran did not appeal that denial.  The veteran 
appealed subsequent denials of the claim for service 
connection for a seizure disorder, and Board denied the claim 
in decisions dated in March 1979, January 1983, December 1984 
and May 1987.  

In March 1979, the Board noted that the RO's 1957 decision 
was final, and that additional evidence had not been 
submitted to establish a factual basis to grant service 
connection for epilepsy.  The evidence before the Board at 
the time of its decision in March 1979 consisted of the 
veteran's service medical records; reports of a VA 
examinations conducted in September 1960 (with a December 
1960 addendum) and a social survey conducted in November 
1960; private medical statements from P.J. Begley, M.D and 
from H.K. Buttermore, M.D; copies of letters claimed to have 
been written by the veteran during service; numerous lay 
statements from the veteran's wife, mother, mother-in law and 
long term acquaintances relating their observations of the 
veteran's physical condition prior to active duty; statements 
of the veteran; testimony by him, his mother and brother, 
offered during a January 1979 travel board hearing.  

In statements dated in 1960, 1976, and 1978, Dr. Begley 
indicated first that he had treated the veteran since 1958 
for epilepsy that existed prior to entry into service; later, 
he stated that, based on the veteran's statements that he did 
not have seizures prior to service, that the onset of 
seizures is somewhat in doubt.  In statements dated in 1976 
and 1978, Dr. Buttermore, the self-proclaimed family 
physician, indicated that the veteran was strong and healthy 
as a child, and that the veteran first "period of 
disablement" occurred during the holiday season in 1956 when 
the veteran suddenly developed an epileptic seizure.  In its 
decision, the Board determined that, although the veteran's 
service entrance examination was negative for epilepsy, there 
was competent medical evidence that the veteran's seizure 
disorder preexisted service, but did not increase in severity 
therein.  

In January 1983, the Board determined that a new factual 
basis had not been presented for allowance of the claim.  
Additional evidence then considered included the copy of a 
hearing transcript for the school year commencing in August 
1954; duplicate copies of service medical records, statements 
from the veteran and his spouse, and statements from Drs. 
Buttermore and Begley; VA treatment records and the report of 
a September 1981 VA hospitalization; additional lay 
statements by the veteran and others; and the transcript of 
an RO hearing held in March 1982.  The Board determined that 
the veteran's preexisting epilepsy was not aggravated during 
service, that the Board's 1979 denial was final, and that the 
evidence then of record did not establish a new factual basis 
warranting modification of the Board's prior determination. 

The Board again service connection for a seizure disorder in 
December 1984.  Additional evidence then considered included 
duplicate lay and private physician statements, as well as 
additional lay statements from the veteran's wife and 
friends, and the transcript of an RO hearing held in April 
1982.  The Board noted the finality of the prior 1979 and 
1983 Board decisions.  The claim was then denied on the basis 
that the additional evidence did not demonstrate that a 
seizure disorder was acquired or aggravated in service, and, 
hence, was not sufficient to alter the basic facts upon which 
the Board's prior decisions were predicated.  

The Board last denied the claim in May 1987.  Additional 
evidence then considered included statements dated in August 
and September 1986 from R.C. Ellis, M.D., and C.A. Moore, 
M.D., and private hospitalization and treatment records dated 
from 1964 to 1984, reflecting contemporaneous treatment for a 
seizure disorder; duplicate copies of private physician and 
lay statements; additional lay statements; and the transcript 
of an RO hearing conducted in November 1986.  In its 
decisions, the Board noted the finality of the prior Board 
decisions, and concluded that the evidence submitted in 
support of the veteran's reopened claim for service 
connection for a seizure disorder did not alter the factual 
basis upon which the prior decisions were predicated.

The veteran filed a petition to reopen his claim for service 
connection for a seizure disorder February 1995; the denial 
of that claim culminated in the current appeal.  

Adjudication of the instant claim involves discussion and 
application of the laws governing finality and attempts to 
reopen previously denied claims.  Because the veteran did not 
appeal the RO's initial denial of the claim in 1957, that 
decision is final, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  Likewise, the Board's prior denials in March 1979, 
January 1983, December 1984, and May 1987 are final, and are 
not subject to revision on the same factual basis.  See 
38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  If however, 
new and material evidence is resented or secured with respect 
to a claim that has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  The provisions of 38 U.S.C.A. 
§ 5108 require a review of all evidence submitted by a 
claimant since the previously disallowed claim in order to 
determine whether a claim must be reopened and readjudicated 
on the merits.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).   

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) ; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(Federal Circuit).  In Hodge, the Federal Circuit eliminated 
a requirement previously imposed by the Court that that new 
and material evidence must be of sufficient probative value 
that there is a reasonable possibility of a change in the 
outcome of the case.  

The additional evidence associated with the veteran's claims 
file since the Board's May 1987 denial consists of duplicate 
copies of service medical records, private medical statements 
from Drs. Buttermore, Begley, Ellis and Moore, numerous lay 
statements, and other documents; a copy of a January 1966 
Social Security Award letter; copies of records from Four 
Mile School and Pine Flat School, dated in 1952; an undated 
letter from to the Tennessee Wildlife Resources Agency; lists 
of medications and dosages prescribed to the veteran; copies 
of Federal statutes and regulations; the transcript of a 
December 1992 hearing at the U.S. Department of Labor; and 
various statements by the veteran and his attorney.

The duplicate copies of service medical records, post-service 
medical records, various lay statements and other documents 
constitute evidence already considered when the claim was 
previously denied.  Since this additional evidence only 
duplicates that already of record at the time of the May 1987 
decision, it is, thus, not "new" within the meaning of 
38 C.F.R. § 3.156(a).  

Furthermore, while the veteran's Social Security award 
letter, the undated letter to the Tennessee Wildlife 
Resources Agency, lists of medications and dosages prescribed 
to the veteran and copies of Federal statutes and regulations 
are "new" in the sense that this evidence was not 
previously of record, it is not "material" for purposes of 
reopening the claim.  With the exception of the letter 
written by the veteran, the evidence simply is not probative 
of the question of whether a seizure disorder was incurred or 
aggravated in service, the pivotal issue underlying the 
veteran's claim for service connection.  Hence, this evidence 
does not bear directly and substantially upon the specific 
matter under consideration, and, thus, is not so significant 
that it must be considered to fairly decide the merits of the 
claim.  

The letter the veteran wrote to the Tennessee Wildlife 
Resources Agency includes his reported history of being hit 
struck in the head with a shell casing during service, and 
his own opinion that such injury has caused him permanent 
disability due to seizures.  However, like the numerous other 
written statements authored by the veteran and others acting 
on his behalf, including his attorney, such evidence is also 
not sufficient to reopen the claim because it contains 
contentions that are substantively identical to those made in 
connection with the prior denials.  Consequently, merely to 
reiterate these same allegations and arguments, when 
previously made, does not constitute new evidence.  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).  Furthermore, 
since neither the veteran nor any of the lay persons who 
submitted statements on his behalf possess the medical 
expertise and training to competently offer an opinion as to 
whether his seizure disorder was incurred or aggravated in 
active service, lay allegations purporting to do so also are 
not material.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, where, as here, resolution of the issue turns 
on a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that none 
of the evidence associated with the claims file since the May 
1987 Board decision, when viewed either alone or in light of 
the evidence previously of record, tends to indicate that 
there is a nexus between the veteran's seizure disorder and 
his service in the military.  As such, none of the evidence 
is new and material for the purpose of reopening the claim 
and the May 1987 denial remains final.  The Board is aware of 
no circumstances in this matter that would put VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996). The Board 
also finds that the duty to inform the veteran of the 
elements necessary to complete his application to reopen his 
claim for service connection for a low back disorder has been 
met.  Id.; 38 U.S.C.A. § 5103(a).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993). 

As a final point, the Board notes that in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, in the May 1996 
Statement of the Case, the RO also referred to the third 
criterion (formerly considered by the Board in accordance 
with the Court's case law) that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits.  
See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  As noted above, however, in the 
Hodge decision, the Federal Circuit recently held that there 
was no such legal requirement. That notwithstanding, the 
Board finds that consideration of the "correct" legal 
standard without first remanding the matter to the RO does 
not prejudice the veteran in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  For the reasons noted above 
(i.e., that no new and probative evidence has been 
submitted), the outcome of the case is the same, regardless 
of the standard utilized.  It is again noted, in this regard, 
that in support of his petition to reopen his claim for 
service connection, the veteran has submitted no additional 
probative medical evidence that a seizure disorder was, in 
fact incurred in or aggravated during service.  Thus, a 
remand to the RO would be pointless and, in light of the 
above discussion, would not result in a determination 
favorable to him.  See VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 
57 Fed. Reg. 49747 (1992).  Hence, the Board concludes that 
the RO's reference to the now impermissible Colvin language 
was harmless.





ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for a seizure disorder, the 
appeal is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

